Citation Nr: 1520518	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  13-18 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for Gulf War Syndrome, to include a claim for shortness of breath, loss of concentration, seizure like attacks, dizziness, diarrhea, and numbness to hands and legs as due to an undiagnosed illness.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), panic disorder with agoraphobia, anxiety, insomnia, and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and T.L.


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1988 to May 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran filed a notice of disagreement (NOD) on August 2011.  A statement of the case (SOC) was provided on May 2013.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) in June 2013.

The Veteran was provided with a hearing before the undersigned Veterans Law Judge (VLJ) via live videoconference on March 2015.  A copy of the transcript has been associated with the claims file.

In April 2015, the Veteran submitted additional evidence to the Board that was accompanied by a waiver of initial RO review of the new evidence.  The new evidence will therefore be considered in this decision.  38 C.F.R. § 20.1304.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court of Appeals for Veterans Claims (Court) held that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  In light of Clemons, the Board concludes that the Veteran's claim actually encompasses a greater claim for an acquired psychiatric disorder, as he has been provided with multiple psychiatric diagnoses throughout the record, to include depression, anxiety, and panic disorder, as well as an indication of PTSD.  As such, the caption on the title page has been amended accordingly.

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claims.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303(2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Gulf War Syndrome

Here, the Veteran was provided with a general VA examination in September 2010.  The examination appeared to focus solely on the Veteran's shortness of breath, but did not focus on his other symptoms that he has related to his claim for Gulf War Syndrome.  In regard to the shortness of breath, the examiner determined that while it was possible that part of his symptoms could be due to environmental factors consistent with the Gulf War, other parts are attributable to his body mass index.  However, the examiner did not otherwise discuss specifically whether this condition was an undiagnosed illness in accordance with Gulf War protocols.

Accordingly, on remand the Veteran should be afforded a VA examination, to be performed in accordance with Gulf War protocols, to determine if he has an undiagnosed illness manifested not only by shortness of breath, but loss of concentration, seizure like attacks, dizziness, diarrhea, and numbness to hands and legs as well.  See Barr 21 Vet. App. at 303.  The examiner should take the Veteran's lay statements regarding his symptoms, their onset, and duration into account when rendering an opinion, to include testimony provided at the March 2015 Board hearing.   A complete rationale for all opinions provided is requested, to include citation to any relevant medical authority or literature utilized.

Psychiatric

Here, the Veteran was provided with a VA examination for his claimed psychiatric disability in September 2010.  At the examination, the examiner conducted a review of the claims file, objective testing, and interview of the Veteran.  It was indicated that the examiner was unable to provide a diagnosis for any of the Veteran's psychiatric symptoms.  The examiner stated that this was based on objective testing, to include the provision of "gold standard instruments."  However, the results of such testing were not provided with the examination report.  The examiner further stated that, in regards to the Veteran's prior diagnoses of psychiatric disorders, he could not comment as to their validity because they appeared to only be based upon the Veteran's subjective complaints and were not accompanied with objective testing for any further verification.  There was no discussion of whether the Veteran met any of the criteria for a diagnosis of PTSD as well.

As it appears that the VA examiner did not afford the Veteran greater consideration for his acquired psychiatric disability, to include PTSD as well as any adequate discussion of the Veteran's prior psychiatric diagnoses shown in the Veteran's outpatient treatment records, in accordance with Clemons, the Board finds that a new VA examination is necessary to afford such consideration.  Additionally, the examiner should also opine on whether the Veteran's prior psychiatric assessments of record, to include, but not limited to, panic disorder, anxiety, and depression are related to service, regardless of the use of subjective testing or lack of objective verification in determining their respective diagnoses.  The examiner should take the Veteran's lay statements into account, to include his testimony at the March 2015 Board hearing in which he indicated that he began experiencing symptoms after serving in the Gulf War and attempted to hide such symptoms until around 2009 when he began seeking treatment. 

Also, although the Veteran was provided with notice in August 2010 in accordance with the Veteran's Claims Assistance Act of 2000 (VCAA), such notice letters did not include a VA Form 21-0781, Statement in Support of Claim for PTSD, so that the Veteran could provide specific information for his alleged stressors.  Therefore, a remand is also necessary to ensure that the appellant is provided a proper VCAA notice letter for PTSD.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability at issue. After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all available VA treatment records. If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. The AMC/RO should send the Veteran a VCAA notice letter in connection with the claim for service connection for an acquired psychiatric disorder, to include PTSD. The letter should (1) inform him of the information and evidence that is necessary to substantiate the claim, to include a claim for PTSD; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide.  PTSD has unique evidentiary requirements.  See 38 C.F.R. § 3.304(f). 

The notice letter should include a VA Form 21-0781, Statement in Support of Claim for PTSD. The Veteran should also be asked to provide sufficient information to verify any alleged in-service stressor that he has reported (such as a description of the incident, the date, location, and names of any individuals injured or killed).

3. After any additional evidence has been associated with the claims file, the Veteran should be afforded a Persian Gulf protocol examination by an appropriate clinician(s), other than the one that provided the examination in September 2010, to determine the nature and etiology of his claimed disabilities. The claims folder and a copy of this REMAND must be made available to the examiner(s) for review, and notation to the effect that this record review took place must be included in the report of the examiner. All appropriate tests should be undertaken. Current VA Gulf War Examination Guidelines must be followed. 

The examiner must provide a response to the following: 

a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's shortness of breath can be attributed to known clinical diagnoses?

If the shortness of breath cannot be attributed to a known clinical diagnosis, the examiner must indicate whether it is at least as likely as not that the Veteran's symptoms are the result of an undiagnosed illness or medically unexplained chronic multisymptom illness (e.g., signs or symptoms involving the respiratory system) etiologically related to service in Southwest Asia during Desert Shield/Storm (1990/1991).

b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's loss of concentration can be attributed to known clinical diagnoses?

If the loss of concentration cannot be attributed to a known clinical diagnosis, the examiner must indicate whether it is at least as likely as not that the Veteran's symptoms are the result of an undiagnosed illness or medically unexplained chronic multisymptom illness (e.g., signs or symptoms involving the nervous system and/or psychiatric disability) etiologically related to service in Southwest Asia during Desert Shield/Storm (1990/1991).

c) Is it at least as likely as not (50 percent or greater probability) that the Veteran's seizure like attacks can be attributed to known clinical diagnoses?  In answering this question, the examiner must specifically rule in or rule out a diagnosis of or relationship to any existing fibromyalgia with tremors. Please indicate whether the diagnosis provided by the September 2010 VA examiner explains or encompasses the Veteran's seizure like attacks.

If the seizure like attacks cannot be attributed to a known clinical diagnosis, the examiner must indicate whether it is at least as likely as not that the Veteran's symptoms are the result of an undiagnosed illness or medically unexplained chronic multisymptom illness (e.g., signs or symptoms involving the nervous system) etiologically related to service in Southwest Asia during Desert Shield/Storm (1990/1991).

d) Is it at least as likely as not (50 percent or greater probability) that the Veteran's dizziness can be attributed to known clinical diagnoses?

If the dizziness cannot be attributed to a known clinical diagnosis, the examiner must indicate whether it is at least as likely as not that the Veteran's symptoms are the result of an undiagnosed illness or medically unexplained chronic multisymptom illness (e.g., signs or symptoms involving the nervous system) etiologically related to service in Southwest Asia during Desert Shield/Storm (1990/1991).

e) Is it at least as likely as not (50 percent or greater probability) that the Veteran's diarrhea can be attributed to known clinical diagnoses?

If the diarrhea cannot be attributed to a known clinical diagnosis, the examiner must indicate whether it is at least as likely as not that the Veteran's symptoms are the result of an undiagnosed illness or medically unexplained chronic multisymptom illness (e.g., signs or symptoms involving the gastrointestinal system) etiologically related to service in Southwest Asia during Desert Shield/Storm (1990/1991).

f) Is it at least as likely as not (50 percent or greater probability) that the Veteran's numbness to hands and legs can be attributed to known clinical diagnoses?  In answering this question, the examiner must specifically rule in or rule out a diagnosis of or relationship to any existing fibromyalgia.  Please indicate whether the diagnosis provided by the September 2010 VA examiner explains or encompasses the Veteran's numbness to hands and legs.

If the numbness to hands and legs cannot be attributed to a known clinical diagnosis, the examiner must indicate whether it is at least as likely as not that the Veteran's symptoms are the result of an undiagnosed illness or medically unexplained chronic multisymptom illness (e.g., signs or symptoms involving the nervous system) etiologically related to service in Southwest Asia during Desert Shield/Storm (1990/1991).

4. Additionally, the Veteran should be provided with a psychiatric VA examination that addresses whether an acquired psychiatric disorder, to include PTSD, is related to the Veteran's military service.  The entire file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. 

The examiner should render an opinion, consistent with sound medical judgment, as to the following:  In light of the Veteran's prior treatment for anxiety, depression, panic attacks, and insomnia as shown in his outpatient treatment records, is it at least as likely as not (50 percent or greater probability) that any such psychiatric disorder had its onset in service or is otherwise related to any incident or event of service to include any symptomatology noted in service?  In so opining, the examiner should take the Veteran's lay statements into account, to include his testimony at the March 2015 Board hearing in which he indicated that he began experiencing symptoms after leaving service, but tried to hide them for many years until he finally sought out help.  

Additionally, the Veteran's reported stressors should be taken into account, to include based upon fear of hostile/terrorist activity during his service in the Gulf War, and determined whether his current symptoms meet the criteria for the establishment of a diagnosis of PTSD in accordance with the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) and whether such stressors are at least as likely as not (50 percent or greater probability) related to the Veteran's current diagnosis.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided. If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

5. Notify the Veteran that it is his responsibility to 
report for any scheduled examination and to cooperate
in the development of the claim, and that the
consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

6. Review the examination report to ensure that it is in 
complete compliance with the directives of this remand. 
If the report is deficient in any manner, the AMC must 
implement corrective procedures. Stegall v. West, 11 Vet. 
App. 268 271 (1998).

7. After the development requested above has been completed, the record should again be reviewed. If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




